Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 3, 2021, have been carefully considered.  The Specification and claims 1 and 6 have been amended, and claim 4 has been canceled.
Claims 1-3, 5, and 6 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on April 26, 2019.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ aforementioned amendments:
	a. The objections to the Specification and to claim 6 for the informalities respectively therein; 
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 6; and
claims 1-3, 5, and 6 as being unpatentable over "Phenylacetylene hydrogenation on Au@Ni bimetallic core-shell nanoparticles synthesized under mild conditions," by A. B. Vysakh et al. (Applicants’ cited prior art).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a. On (a) page 4, line 10, (b) page 5, line 13, and (c) page 16, line 24, of the Specification, please delete “(emphasis added)." 
b. In line 10 of claim 1, please delete “, PEG-PPG-PEG” and insert therefor –(PEG-PPG-PEG)--.
	The amendments to the Specification are being made to ensure that the phrase “(emphasis added).” appearing in Applicants’ November 3, 2021, amendments to the Specification is not added to the Specification itself.
	Claim 1 has been amended to ensure continuity in parenthesizing the abbreviated forms of the capping agents recited therein.

Allowable Subject Matter
Claims 1-3, 5, and 6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the process for the preparation of bimetallic core-shell nanoparticles as recited in Applicants’ claims, said process employing a capping agent selected from the group consisting of cetyltrimethylammoniumbromide (CTAB), cetyltrimethylammonium chloride (CTAC), Poly(ethylene glycol)-block-poly(propylene glycol)-block-poly(ethylene glycol) (PEG-PPG-PEG), poly vinyl pyrollidone (PVP) and trisodiumcitrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 15, 2022